Citation Nr: 9909975	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-06 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Evaluation of mechanical low back pain, currently rated 
as 10 percent disabling.

2.  Evaluation of internal derangement of the right knee with 
early degenerative changes, currently rated as 10 percent 
disabling.

3.  Evaluation of a kidney cyst with hematuria, currently 
rated as being noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran has documented active service from June 1976 to 
July 1995.

This appeal stems from a January 1996 rating decision of the 
RO that granted service connection for low back pain, 
evaluated as 10 percent disabling; a right knee disability, 
evaluated as 10 percent disabling; and a kidney cyst with 
hematuria, evaluated as being noncompensable.  The veteran 
has appealed the initial ratings assigned.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) (regarding 
the distinction between a claim for an increased rating and a 
claim challenging the initial rating assigned).


REMAND

The veteran's service-connected orthopedic disabilities which 
involve the low back and right knee have not been evaluated 
with regard to pain, weakness or fatigability per 38 C.F.R. 
§§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court of Veteran Appeals ("Court") held 
that in evaluating a service-connected left shoulder 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that Diagnostic Code 5201 does not subsume 38 
C.F.R. §§ 4.40 and 4.45, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  The 
Court remanded the case to the Board to obtain a medical 
evaluation that addressed these concerns.  The Court also 
held that the examiner should be asked to determine whether 
the joint at issue exhibited weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any weakened movement, excess 
fatigability or incoordination.  These concerns must be 
addressed with respect to the veteran's claims involving his 
low back and right knee.

An October 1995 VA examination revealed mild degenerative 
arthritis of the lumbosacral spine.  Private medical records 
from January 1997 indicate that the veteran has severe 
degenerative joint disease of the lumbosacral spine.  The RO 
has not considered whether service connection is in order for 
degenerative arthritis of this joint, even though the veteran 
claimed service connection for back pain--which would 
presumably include consideration of any diagnosed disability 
which could cause pain.  The rating assigned to the veteran's 
service-connected mechanical low back pain is inextricably 
intertwined with the question of whether service connection 
is warranted for degenerative arthritis of the low back.  
This issue should be decided by the RO prior to appellate 
consideration.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The September 1995 VA general medical examination report 
indicates that the veteran has been followed by the urology 
department of the VA Medical Center in Louisville, Kentucky, 
and that he was to undergo a cystoscopic examination.  The 
records of that outpatient treatment and the cystoscopy 
report have not been obtained.  These are needed, however, to 
rate his service-connected kidney cyst with hematuria.  
Moreover, the examination reports of record are inadequate 
for rating purposes since they do not discuss the necessary 
criteria to rate this disability, i.e. regarding voiding or 
renal dysfunction.  See 38 C.F.R. § 4.115a.  Therefore a new 
examination is necessary.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); Allday v. Brown, 7 Vet. App. 517 (1995).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all postservice 
VA treatment records (i.e. from 1995 
forward) including the records pertaining 
to the cystoscopy that was scheduled to 
be performed in 1995, if indeed it was 
performed.  The veteran should be 
requested to provide the names, 
addresses, and approximate dates of 
treatment of any VA and non-VA health 
care providers who have treated him for 
his right knee, low back or kidney cyst 
with hematuria since January 1997.  After 
securing any necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.

2.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all pathology of the low back 
and right knee.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examiner should describe, in 
degrees, any limitation of motion of the 
low back and right knee.  The examiner is 
also requested to: (1) express an opinion 
as to whether pain could significantly 
limit the functional ability of either 
joint during flare-ups or when each is 
used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups for each joint; (2) 
determine whether either joint shows any 
weakened movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement, excess 
fatigability or incoordination.  Reasons 
and bases for all conclusions should be 
provided, and the examiner should comment 
upon how each orthopedic disability 
affects the veteran's ability to obtain 
or retain employment.

3.  The veteran should be provided a VA 
examination to determine the nature and 
extent of the service-connected kidney 
cyst with hematuria.  All necessary tests 
should be conducted and all findings 
reported in detail.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  The examiner is requested to 
proffer an opinion, with supporting 
analysis and/or data as may be 
appropriate, that is consistent with the 
criteria in 38 C.F.R. § 4.115a.  This 
opinion should discuss how the condition 
compares to a renal or voiding 
dysfunction, and which type of these 
dysfunctions, if present, is predominant.  
Any of the testing data implicated by 
38 C.F.R. § 4.115a should be provided as 
necessary (e.g. whether hypertension is 
shown, etc.)  Reasons and bases for all 
conclusions should be provided.

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation therein.

4.  Thereafter, the RO should 
readjudicate the claims on appeal and the 
intertwined issue of arthritis of the 
lumbar spine.  The RO should also 
consider whether separate ratings are 
required for arthritis and for internal 
derangement of the right knee.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  If 
any matter on appeal is not resolved to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  If the issue of service 
connection for arthritis is denied, the 
veteran should be informed and afforded 
the opportunity to initiate an appeal on 
that issue also.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



